This matter was originally heard before Deputy Commissioner W. Bain Jones, Jr. in Charlotte, North Carolina on August 28, 1997. The plaintiff was unrepresented at the hearing before Deputy Commissioner Jones.  At the end of that initial hearing, Deputy Commissioner Jones instructed the parties that he would prepare a set of written questions to be provided to Dr. Lehman concerning plaintiff's condition.  Defense counsel had the opportunity to review these proposed questions prior to submission to Dr. Lehman.  Dr. Lehman answered the questions prepared by Deputy Commissioner Jones.  Deputy Commissioner Jones refused to allow defense counsel the opportunity to cross examine the doctor orally at a separate hearing or by submitting a set of follow-up questions.
The matter was heard before the Full Commission on June 29, 1998. Defendants contend that Deputy Commissioner Jones' decision to deny cross-examination of Dr. Lehman violated Rule 605 of the Workers' Compensation Rules and Rule 31 of the North Carolina Rules of Civil Procedure.  The Full Commission has determined that the defendants have shown good grounds for reopening the record to allow the cross-examination of Dr. Lehman based on a set of written questions.
Accordingly, the Full Commission REVERSES the ruling of Deputy Commissioner W. Jones, Jr. denying defendants the opportunity to cross examine Dr. Lehman based on a set of written questions.
 ORDER
IT IS HEREBY ORDERED that the record in this case is reopened for additional evidence to be presented by cross-examination of Dr. Lehman by defendants in the form of written questions.  These proposed questions shall be submitted by defendants to Commissioner Laura K. Mavretic and to plaintiff for any comments prior to submission to Dr. Lehman.  All supplemental evidence, briefs, contentions, and motions shall be submitted to Commissioner Mavretic.  The Full Commission retains jurisdiction of this case, and when the defendants have cross-examined Dr. Lehman and submitted his answers to the Industrial Commission, an Opinion and Award in this matter will be issued by the undersigned Full Commission panel.
This the ___ day of July 1998.
                                  S/ ________________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
S/ ______________________ THOMAS J. BOLCH COMMISSIONER
S/ ______________________ RENÉE C. RIGGSBEE COMMISSIONER